Case 3:19-cv-00834-SMY-MAB Document 6-1 Filed 08/02/19 Page 1 of 2 Page ID #157




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF ILLINOIS


   JESSICA BARRON, KENNETH WYLIE,
   and WILLIAM CAMPBELL,

                                Plaintiffe,                Case No. 3:19-cv-00834-SMY-MAB

                        v.

  THE CITY OF GRANITE CITY, ILLINOIS,

                                Defendant.




                DECLARATION OF SAMUEL B, GEDGE IN SUPPORT OF
               PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION


        I, Samuel B. Gedge, declare under penalty of perjury that all of the following is true:

        I.      I am a citizen of the United States, a resident of the Commonwealth of Virginia,

 and more than 18 years old. All of the following testimony is based on my personal knowledge.

        2.      I have prepared the following exhibits to Plaintiffs' Motion for Preliminary

 Injunction in the above-captioned action.

        3.      Exhibit I is a true and correct copy of a document entitled "City of Granite City

 Crime Free Multi-Housing Program" and publicly available on the City of Granite City's website

 at http://www.granitecity.illinois.gov/docs/CFMH/Complete_ CFMH_Program_Manual. pdf,

        4.     Exhibit 2 is a true and correct copy of a document entitled "LEASE

 ADDENDUM FOR CRIME FREE HOUSING" and publicly available on the City of Granite

 City's website at http://www.granitecity.illinois.gov/docs/CFMH/2.%20Crime%20Free%20Leas

 e%20Addendum%20(00077742).pdf.




                                                -1-
Case 3:19-cv-00834-SMY-MAB Document 6-1 Filed 08/02/19 Page 2 of 2 Page ID #158




         5.      Exhibit 3 is a true and correct copy of a document entitled "ORDINANCE 8343

  AN ORDIANCE AMENDING EXHIBIT B - LEASE ADDENDUM FOR CRIME FREE

  HOUSING OF SECTIONS 5.142.050 & 5.142.060 OF THE GRANITE CITY MUNICIPAL

  CODE" and publicly available within the "City of Granite City Crime Free Multi-Housing

  Program" published and publicly available on the City of Granite City's website at

  http://www.granitecity.illinois.gov/docs/CFMH/Complete_ CFMH_Program_Manual.pdf.

         6.      Exhibit 4 is composed of true and correct copies of three orders in People of the

  State ofIllinois v. Jason Lynch, Case No. 19-CF-1675, each bearing the seal of the Clerk of

 Circuit Court, Third Judicial Circuit, Madison County, Illinois. In accordance with SOIL-LR

 5.l(d), an individual's date of birth has been redacted from this exhibit.

         I declare under penalty of perjury that all the foregoing is true and correct.



 Executed on August "'Z!, 2019.




                                                  -2-
